      Dated: 7/16/2020




                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:                                           )
                                                 )           Case No. 3:19-bk-06045
BRANDON AND ANNA LAWRENCE,                       )           Chapter 11
                                                 )           Judge Randal S. Mashburn
         Debtors.                                )

     ORDER GRANTING REORGANIZED DEBTORS’ MOTION TO MODIFY
  INDIVIDUAL CHAPTER 11 PLAN TO EXTEND EFFECTIVE DATE OF THE PLAN

         THIS MATTER IS BEFORE THE COURT upon the Reorganized Debtors’ Motion to Modify

Individual Chapter 11 Plan to Extend Effective Date of the Plan (the “Motion”), with notice of

proposed action having been given to all necessary parties pursuant to Local Rule No. 9013-1. It

appearing that no objection had been filed in writing before the specified date on the notice of the

proposed action, the Motion is well taken and shall be GRANTED.

         It is therefore ORDERED that:

         1.     The Reorganized Debtors’ confirmed Chapter 11 plan shall be, and hereby is,

modified to extend the Effective Date of the Plan to October 1, 2020.

         2.     There shall be no changes to the amount of guaranteed distributions to any claimant

or class of claimants in the Plan.

                                         THIS ORDER WAS SIGNED AND ENTERED ELECTRONICALLY
                                         AS INDICATED AT THE TOP OF THE FRONT PAGE




Case 3:19-bk-06045        Doc 67     Filed 07/16/20 Entered 07/16/20 14:47:50           Desc Main
                                     Document     Page 1 of 2
 APPROVED FOR ENTRY:

 /s/ Ned Hildebrand
 Henry E. (“Ned”) Hildebrand, IV
 DUNHAM HILDEBRAND, PLLC
 2416 21st Avenue South, Suite 303
 Nashville, TN 37212
 615.933.5851
 ned@dhnashville.com
 Counsel for the Debtors




                                                           This Order has been electronically
                                                           signed. The Judge's signature and
                                                           Court's seal appear at the top of the
                                                           first page.
                                                           United States Bankruptcy Court.

Case 3:19-bk-06045     Doc 67   Filed 07/16/20 Entered 07/16/20 14:47:50          Desc Main
                                Document     Page 2 of 2
